DETAILED ACTION
Status of Claims
This action is in response to the amendments to application 16/224,964 filed on 10/12/2021. Claims 1 and 11 have been amended. Claims 1-20 are pending and have been examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 10/12/2021, with respect to the rejection(s) of claims 1 and 11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Englard et al. U.S. Patent No. 10,627,521 (“Englard”).
As discussed with the applicant during the telephone interview conducted on 10/04/2021, the prior art disclosed perception module equipped to an aircraft, and was agreed that the proposed amendments suggested potentially overcome the previous rejection. However, the newly cited reference, Englard teaches a ground vehicle, equipped with a system for dividing the filtered 3D LIDAR point cloud data into a plurality of clusters that only include filtered 3D LIDAR point cloud data that is parallel to the ground vehicle’s moving direction (see at least [col. 8, line 53-63] The segmentation module 110 may use predetermined rules or algorithms to identify objects. For example, the segmentation module 110 may identify as distinct objects, within a point cloud, any clusters of points that meet certain criteria (e.g., having no more than a certain maximum distance between all points in the cluster, etc.).) Further details concerning the specific limitation rejection for the claims can be seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2-4 and 12-14 are rejected under Claim Rejections - 35 USC § 112(b). Particularly, claims 2 and 12 recite the limitation "the vehicle" in the limitations.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to “the ground vehicle” to overcome the antecedent basis rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. U.S. Patent No. 10,627,521 (“Englard”) in view of Nahari et al. U.S. Patent No. 8,244,026 (“Nahari”)
Regarding claim 1 as best understood, Englard discloses an advanced driver assistance system (ADAS) for a vehicle, the ADAS comprising:
a light detection and ranging (LIDAR) system configured to emit laser light pulses and (see at least [col. 3, line 60-67] The sensors may be any type or types of sensors capable of sensing an environment through which the vehicle is moving, such as lidar, radar, cameras, and/or other types of sensors. The vehicle may also include other sensors, such as inertial measurement units (IMUs), and/or include other types of devices that provide information on the current position of the vehicle (e.g., a GPS unit).)
capture reflected laser light pulses from the ground vehicle collectively forming three-dimensional (3D) LIDAR point cloud data for each of a plurality of frames; and (see at least [col. 6, line 36-41] for example, the perception component may use interpolation techniques, such as transforming data from a camera that has a higher resolution than the sensor that generated the point cloud, constructing a three-dimensional mesh from the point cloud… AND [col. 4, line 6-14] As a more specific example that utilizes lidar or radar data, the perception component may include (1) a segmentation module that partitions lidar or radar point clouds devices into subsets of points that correspond to probable objects, (2) a classification module that determines labels/classes for the subsets of points (segmented objects), and (3) a tracking module that tracks segmented and/or classified objects over time (i.e., across subsequent point cloud frames).)
a controller configured to: receive the 3D LIDAR point cloud data; down-sample the 3D LIDAR point cloud data according to a user- configurable voxel size to reduce a size of the 3D LIDAR point cloud data and decrease a real-time computational load for at least one of increased processing throughout and increased speed of pole-shaped object detection and tracking; (see at least [col. 6, line 43-47] Alternatively, the perception component may handle different scan line distributions by constructing voxel grids from point cloud portions, where the parameters (e.g., leaf size) of the voxel grid are determined/set dynamically based on object type/class. AND [col. 16, line 65 – col. 17, line 10] The field of regard of the lidar system 200 can overlap, encompass, or enclose at least a portion of the target 230, which may include all or part of an object that is moving or stationary relative to lidar system 200. For example, the target 230 may include all or a portion of a person, vehicle, … road sign, traffic light… obstacle in or near a road, curb, stopped vehicle on or beside a road, utility pole, house, building, trash can, mailbox, tree…)
divide the filtered 3D LIDAR point cloud data into a plurality of clusters that only include filtered 3D LIDAR point cloud data (see at least [col. 8, line 53-63] The segmentation module 110 may use predetermined rules or algorithms to identify objects. For example, the segmentation module 110 may identify as distinct objects, within a point cloud, any clusters of points that meet certain criteria (e.g., having no more than a certain maximum distance between all points in the cluster, etc.).
that is parallel to the ground vehicle's moving direction along a surface and (see at least [Fig. 5A and 5B] AND [col. 19, line 56-60] FIG. 5A depicts an example real-world driving environment 380, and FIG. 5B depicts an example point cloud 390 that is generated by a lidar system scanning the environment 380 (e.g., the lidar system 200 of FIGS. 2 and 3 or the lidar system 302 of FIG. 4A).)
within a configurable distance away from the ground vehicle; (see at least [col. 13, line 31-37] As another example of a heuristic technique, the sensor control component 130 may process the perception signals 106 to determine the distance to one or more objects, and may further receive, for each object, a classification of the object and a confidence score or other metric associated with that classification (e.g., as output by the classification module 112).)
project the plurality of clusters to a plane that is parallel to sides of the ground vehicle to generate an image; (see at least [col. 45, line 4-12] The enhanced point cloud may be generated by transforming camera image data to points in a three-dimensional space (e.g., to approximate an inverse of the transformation that occurs when the camera projects points in real-world three-dimensional space onto a two-dimensional image plane), and generating the enhanced point cloud using the received point cloud and the points in the three-dimensional space, for example.)
detect a pole-shaped object in the image using an image-based object detection technique; (see at least [col. 16, line 65 – col. 17, line 10] The field of regard of the lidar system 200 can overlap, encompass, or enclose at least a portion of the target 230, which may include all or part of an object that is moving or stationary relative to lidar system 200. For example, the target 230 may include all or a portion of a person, vehicle, … road sign, traffic light… obstacle in or near a road, curb, stopped vehicle on or beside a road, utility pole, house, building, trash can, mailbox, tree…)
and track the pole-shaped object by deep sorting across multiple frames of the plurality of frames (see at least [col. 9, line 21-23] The tracking module 114 is generally configured to track distinct objects over time (e.g., across multiple lidar point cloud or camera image frames).) 
Englard fails to explicitly disclose the controller for filter the down-sampled point cloud data and remove points representing ground surface reflections. However Nahari teaches a controller configured to filter the down-sampled 3D LIDAR point cloud data to remove data points corresponding to ground surface reflections; (see at least [claim 1] a ground filter for filtering out points that belong to the ground topography from the above ground features, thereby to isolate those points of said point cloud belonging to said above-ground features…)
Thus, Englard discloses a system that incorporates a LIDAR device for detecting pole- shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object. Nahari teaches filtering the data and removing points representing ground surface reflections.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard and incorporate the teachings of Nahari to include this data filtering step. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Regarding claim 9 as best understood, Englard teaches ADAS of claim 1, wherein the controller does not utilize a radio detection and ranging (RADAR) system or a camera system in detecting and tracking the pole-shaped object (see at least [col. 4, line 1-14] The sensor data (and possibly other data) is processed by a perception component of the vehicle, which outputs signals indicative of the current state of the vehicle's environment. For example, the perception component may identify positions of (and possibly classify and/or track) objects within the vehicle's environment. As a more specific example that utilizes lidar or radar data, the perception component may include (1) a segmentation module that partitions lidar or radar point clouds devices into subsets of points that correspond to probable objects, (2) a classification module that determines labels/classes for the subsets of points (segmented objects), and (3) a tracking module that tracks segmented and/or classified objects over time (i.e., across subsequent point cloud frames).)

Regarding claim 10 as best understood, Englard in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard fails to explicitly disclose a system for tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree.
However, Nahari teaches the ADAS of claim 1, wherein the pole-shaped object is one of a light or utility pole, a traffic sign, and a tree (see at least [col. 10, line 51-55] Then recognition process 88 is used to recognize woods/forested regions, poles, merged cars, and construction cranes from the segmented regions 86. Finally any further recognition of objects is performed by classifier 90.)
Thus, Englard in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Nahari further teaches a system for tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard and incorporate the teachings of Nahari to include tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Regarding claim 11 as best understood, Englard discloses a method of detecting and tracking a pole-shaped object proximate to a vehicle, the method comprising:
receiving, by a controller of the ground vehicle and from a light detection and ranging (LIDAR) system of the ground vehicle, three-dimensional (3D) LIDAR point cloud data for each of a plurality of frames captured the LIDAR system after emitting laser light pulses and capturing reflected laser light pulses; (see at least [col. 6, line 36-41] for example, the perception component may use interpolation techniques, such as transforming data from a camera that has a higher resolution than the sensor that generated the point cloud, constructing a three-dimensional mesh from the point cloud… AND [col. 4, line 6-14] As a more specific example that utilizes lidar or radar data, the perception component may include (1) a segmentation module that partitions lidar or radar point clouds devices into subsets of points that correspond to probable objects, (2) a classification module that determines labels/classes for the subsets of points (segmented objects), and (3) a tracking module that tracks segmented and/or classified objects over time (i.e., across subsequent point cloud frames).)
down-sampling, by the controller, the 3D LIDAR point cloud data according to a user-configurable voxel size to reduce a size of the 3D LIDAR point cloud data and decrease a real-time computational load for at least one of increased processing throughout and increased speed of pole-shaped object detection and tracking; (see at least [col. 6, line 43-47] Alternatively, the perception component may handle different scan line distributions by constructing voxel grids from point cloud portions, where the parameters (e.g., leaf size) of the voxel grid are determined/set dynamically based on object type/class. AND [col. 16, line 65 – col. 17, line 10] The field of regard of the lidar system 200 can overlap, encompass, or enclose at least a portion of the target 230, which may include all or part of an object that is moving or stationary relative to lidar system 200. For example, the target 230 may include all or a portion of a person, vehicle, … road sign, traffic light… obstacle in or near a road, curb, stopped vehicle on or beside a road, utility pole, house, building, trash can, mailbox, tree…)
dividing, by the controller, the filtered 3D LIDAR point cloud data into a plurality of clusters that only include filtered 3D LIDAR point cloud data (see at least [col. 8, line 53-63] The segmentation module 110 may use predetermined rules or algorithms to identify objects. For example, the segmentation module 110 may identify as distinct objects, within a point cloud, any clusters of points that meet certain criteria (e.g., having no more than a certain maximum distance between all points in the cluster, etc.).)
that is parallel to the ground vehicle's moving direction along a surface and (see at least [Fig. 5A and 5B] AND [col. 19, line 56-60] FIG. 5A depicts an example real-world driving environment 380, and FIG. 5B depicts an example point cloud 390 that is generated by a lidar system scanning the environment 380 (e.g., the lidar system 200 of FIGS. 2 and 3 or the lidar system 302 of FIG. 4A).)
within a configurable distance away from the ground vehicle; (see at least [col. 13, line 31-37] As another example of a heuristic technique, the sensor control component 130 may process the perception signals 106 to determine the distance to one or more objects, and may further receive, for each object, a classification of the object and a confidence score or other metric associated with that classification (e.g., as output by the classification module 112).)
projecting, by the controller, the plurality of clusters to a plane that is parallel to sides of the ground vehicle to generate an image; (see at least [col. 45, line 4-12] The enhanced point cloud may be generated by transforming camera image data to points in a three-dimensional space (e.g., to approximate an inverse of the transformation that occurs when the camera projects points in real-world three-dimensional space onto a two-dimensional image plane), and generating the enhanced point cloud using the received point cloud and the points in the three-dimensional space, for example.
detecting, by the controller, a pole-shaped object in the image using an image-based object detection technique; (see at least [col. 16, line 65 – col. 17, line 10] The field of regard of the lidar system 200 can overlap, encompass, or enclose at least a portion of the target 230, which may include all or part of an object that is moving or stationary relative to lidar system 200. For example, the target 230 may include all or a portion of a person, vehicle, … road sign, traffic light… obstacle in or near a road, curb, stopped vehicle on or beside a road, utility pole, house, building, trash can, mailbox, tree…)
and tracking, by the controller, the pole-shaped object by deep sorting across multiple frames of the plurality of frames (see at least [col. 9, line 21-23] The tracking module 114 is generally configured to track distinct objects over time (e.g., across multiple lidar point cloud or camera image frames).)
Englard fails to explicitly disclose the controller for filter the down-sampled point cloud data and remove points representing ground surface reflections. However, Nahari teaches a method for filtering, by the controller, the down-sampled 3D LIDAR point cloud data to remove data points corresponding to ground surface reflections; (see at least [claim 1] a ground filter for filtering out points that belong to the ground topography from the above ground features, thereby to isolate those points of said point cloud belonging to said above-ground features…)
Thus, Englard discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object. Nahari teaches filtering the data and removing points representing ground surface reflections.


Regarding claim 19 as best understood, Englard teaches the method of claim 11, wherein the controller does not utilize a radio detection and ranging (RADAR) system or a camera system in detecting and tracking the pole-shaped object (see at least [col. 4, line 1-14] The sensor data (and possibly other data) is processed by a perception component of the vehicle, which outputs signals indicative of the current state of the vehicle's environment. For example, the perception component may identify positions of (and possibly classify and/or track) objects within the vehicle's environment. As a more specific example that utilizes lidar or radar data, the perception component may include (1) a segmentation module that partitions lidar or radar point clouds devices into subsets of points that correspond to probable objects, (2) a classification module that determines labels/classes for the subsets of points (segmented objects), and (3) a tracking module that tracks segmented and/or classified objects over time (i.e., across subsequent point cloud frames).)

Regarding claim 20 as best understood, Englard in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard 
However, Nahari teaches the method of claim 11, wherein the pole-shaped object is one of a light or utility pole, a traffic sign, and a tree (see at least [col. 10, line 51-55] Then recognition process 88 is used to recognize woods/forested regions, poles, merged cars, and construction cranes from the segmented regions 86. Finally any further recognition of objects is performed by classifier 90.)
Thus, Englard in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Nahari further teaches a method for tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard and incorporate the teachings of Nahari to include tracking the pole-shaped object to be either a light or utility pole, a traffic sign, and a tree. Doing so allows for more accurate representation of the objects around the vehicle and a less erroneous representation of the environment.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Englard in view of Nahari as applied to claim 1 above, and further in view of Yang et al. U.S. Pub. No. 2018/0188038 (“Yang”).
Regarding claim 2 as best understood, Englard in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering 
However, Yang teaches the ADAS of claim 1, wherein the plurality of clusters are proximate to the sides of the vehicle (see at least [¶ 0083] For ease of illustration, FIG. 10A only shows 3D points 1005 in front of the vehicle. In some implementations, the LiDAR sensor performs a scan that encompasses a 360-degree view around the vehicle, and the point cloud also includes 3D points on other sides of the vehicle, such as the sides and back of the vehicle.)
Thus, Englard in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Yang teaches a system for representing the point cloud data as clusters proximate to the vehicle sides.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari and incorporate the teachings of Yang to represent the point cloud data as clusters proximate to the vehicle sides. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 3 as best understood, Englard in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked 
However, Nahari teaches the ADAS of claim 2, wherein the controller is configured to divide the filtered 3D LIDAR point cloud data into the plurality of clusters according to at least one user-configurable cutting parameter (see at least [col. 5, line 9-17] FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid. AND [col. 8, line 58-64] When the user estimates that an erroneous classification exists he clicks the suspicious location and marks the required change. Once the review is done the automatic LiDAR data processing runs again in 98, taking in consideration the inputs of the user by automatically changing parameters that influence the automatic process or by just placing the user requested objects in the user requested location.) 
Thus, Englard in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Nahari further teaches the system to include a controller configured to divide the filtered data into clusters.


Regarding claim 4 as best understood, Englard in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering and divide the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Englard fails to explicitly disclose the system to define cutting parameters for the data based on thickness, stride, depth, and padding.
However, Nahari teaches the ADAS of claim 3, wherein the at least one user-configurable cutting parameter includes at least one of thickness, stride, depth, and padding (see at least [col. 5, line 9-17] FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid.)
Thus, Englard in view of Nahari and Yang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari and Yang and incorporate the further teachings of Nahari to include cutting parameters for the data based on thickness, stride, depth, and padding. Doing so allows for more efficient way of representation of the objects around the vehicle.

Regarding claim 12 as best understood, Englard in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard fails to explicitly disclose a method for representing the point cloud data as clusters proximate to the vehicle sides.
However, Yang teaches the method of claim 11, wherein the plurality of clusters are proximate to the sides of the vehicle (see at least [¶ 0083] For ease of illustration, FIG. 10A only shows 3D points 1005 in front of the vehicle. In some implementations, the LiDAR sensor performs a scan that encompasses a 360-degree view around the vehicle, and the point cloud also includes 3D points on other sides of the vehicle, such as the sides and back of the vehicle.)
Thus, Englard in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari and incorporate the teachings of Yang to represent the point cloud data as clusters proximate to the vehicle sides. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 13 as best understood, Englard in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Englard fails to explicitly disclose the method to include a controller configured to divide the filtered data into clusters.
However, Nahari teaches method of claim 12, wherein the dividing of the filtered 3D LIDAR point cloud data into the plurality of clusters is performed according to at least one user-configurable cutting parameter (see at least [col. 5, line 9-17] FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid. AND [col. 8, line 58-64] When the user estimates that an erroneous classification exists he clicks the suspicious location and marks the required change. Once the review is done the automatic LiDAR data processing runs again in 98, taking in consideration the inputs of the user by automatically changing parameters that influence the automatic process or by just placing the user requested objects in the user requested location.)
Thus, Englard in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Nahari further teaches the method to include a controller configured to divide the filtered data into clusters.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari and Yang and incorporate the further teachings of Nahari to divide the filtered data into clusters. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 14 as best understood, Englard in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering and divide the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Englard fails to explicitly disclose the method to define cutting parameters for the data based on thickness, stride, depth, and padding.
FIG. 3 shows a perspective view of one strip 32 of a strip histogram grid in accordance with the present disclosure. The strip 32 is further divided into cells 50, 52, 54, and so on that each have a dx, dy and dz size. In one embodiment the cells may have a dimension of dx=dy-dz 32 cm. Each p(x,y,z) 24 is further assigned to a cell in a strip 32. For example, sensed data point 25 in FIG. 2 is assigned to a cell with dimension dx, dy, dz at an appropriate location in the strip grid.)
Thus, Englard in view of Nahari and Yang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections, and representing the point cloud data as clusters proximate to the vehicle sides. Nahari further teaches the method to include cutting parameters for the data based on thickness, stride, depth, and padding.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari and Yang and incorporate the further teachings of Nahari to include cutting parameters for the data based on thickness, stride, depth, and padding. Doing so allows for more efficient way of representation of the objects around the vehicle.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Englard in view of Nahari as applied to claim 1 above, and further in view of Fujitsu et al. U.S. Pub. No. 2020/0003888 (“Fujitsu”).
Regarding claim 5 as best understood, Englard in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard fails to explicitly disclose a system tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.
However, Fujitsu teaches the ADAS of claim 1, wherein the controller is configured to track the pole-shaped object by incorporating motion information based on a squared Mahalanobis distance between predicted Kalman states and newly arrived measurements (see at least [¶ 0039] The filter process portion 44e may use any other filter than the .alpha.-.beta. filter, such as a Kalman filter, an extended Kalman filter, an unscented Kalman filter or a particle filter. When, for example, the particle filter is used, the filter process portion 44e weights particles to more heavily weight a particle which is longer in distance between the current instantaneous value whose continuity has been taken and a predicted position of the particle. AND [¶ 0051] For example, the pairing portion 44c uses calculation using a Mahalanobis distance to associate two section data having similar parameters (peak frequency, peak angle and signal power).)
Thus, Englard in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a system tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.


Regarding claim 6 as best understood, Englard in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard fails to explicitly disclose a system tracking the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object.
However, Fujitsu teaches the ADAS of claim 5, wherein the controller is configured to track the pole-shaped object by inserting the pole-shaped object into a matching cascade that gives priority to more frequently seen objects to monitor a tracked position of the pole-shaped object (see at least [¶ 0044] The output target selection portion 44 i selects any target that is required to be outputted to the external apparatus from the viewpoint of system control. For example, the output target selection portion 44 i selects any target that has been tracked for a long period by the tracking portion 45 with priority, and minimizes the degree of priority of any newly detected target. The output target selection portion 44 i outputs target information about the selected target to the external apparatus.)
Thus, Englard in view of Nahari discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari and incorporate the teachings of Fujitsu to track the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 15 as best understood, Englard in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard fails to explicitly disclose a method tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.
However, Fujitsu teaches the method of claim 11, wherein the tracking of the pole-shaped object comprises incorporating motion information based on a squared Mahalanobis distance between predicted Kalman states and newly arrived measurements (see at least [¶ 0039] The filter process portion 44e may use any other filter than the .alpha.-.beta. filter, such as a Kalman filter, an extended Kalman filter, an unscented Kalman filter or a particle filter. When, for example, the particle filter is used, the filter process portion 44e weights particles to more heavily weight a particle which is longer in distance between the current instantaneous value whose continuity has been taken and a predicted position of the particle. AND [¶ 0051] For example, the pairing portion 44c uses calculation using a Mahalanobis distance to associate two section data having similar parameters (peak frequency, peak angle and signal power).)
Thus, Englard in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a method tracking the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari and incorporate the teachings of Fujitsu to track the pole-shaped object using motion information based on Mahalanobis distance between predicted Kalman states and newly arrived measurements. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Regarding claim 16 as best understood, Englard in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard fails to explicitly disclose a method tracking the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object.
The output target selection portion 44 i selects any target that is required to be outputted to the external apparatus from the viewpoint of system control. For example, the output target selection portion 44 i selects any target that has been tracked for a long period by the tracking portion 45 with priority, and minimizes the degree of priority of any newly detected target. The output target selection portion 44 i outputs target information about the selected target to the external apparatus.)
Thus, Englard in view of Nahari discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a method tracking the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari and incorporate the teachings of Fujitsu to track the pole-shaped object by giving priority to more frequently seen objects to monitor a tracked position of the pole-shaped object. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Englard in view of Nahari and Fujitsu as applied to claim 6 above, and further in view of Jiang et al. U.S. Patent No. 2019/0132696 (“Jiang”).
Regarding claim 7 as best understood, Englard in view of Nahari and Fujitsu discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard fails to explicitly disclose a system tracking the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model.
However, Jiang teaches the ADAS of claim 6, wherein the controller is configured to track the pole-shaped object by predicting a position of the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model (see at least [¶ 0030] As used herein, the Kalman filter is an model that uses a measurement (e.g., or a series of measurements) observed over time and produces estimates of unknown variables that may be more accurate than those based on a single measurement. In this example, the Kalman filter may be a standard Kalman filter with constant velocity motion and linear observation model. In some examples, a threshold for the Mahalanobis distance may be a 95 percent confidence interval computed from the inverse .chi..sup.2 distribution.)
Thus, Englard in view of Nahari and Fujitsu discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Jiang teaches a system for tracking the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model.


Regarding claim 8 as best understood, Englard in view of Nahari, Fujitsu, and Jiang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard fails to explicitly disclose a system tracking the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object.
However, Fujitsu teaches the ADAS of claim 7, wherein the controller is configured to track the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object (see at least [¶ 0055] FIG. 4 is a flow chart showing an outline of the continuity determination process. The flow chart shown in FIG. 4 is executed on each of a previous processing result of the filter process portion 44 e and a target subjected to a previous extrapolation process.)
Thus, Englard in view of Nahari, Fujitsu, and Jiang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a system for tracking 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari, Fujitsu, and Jiang and incorporate the further teachings of Fujitsu to track the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object. Doing so allows for more accurate and more available representation of the objects around the vehicle. 

Regarding claim 17 as best understood, Englard in view of Nahari and Fujitsu discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard fails to explicitly disclose a method tracking the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model.
However, Jiang teaches the method of claim 16, wherein the tracking of the pole-shaped object comprises predicting a position of the pole-shaped object using a standard Kalman filter with constant velocity motion and a linear observation model (see at least [¶ 0030] As used herein, the Kalman filter is an model that uses a measurement (e.g., or a series of measurements) observed over time and produces estimates of unknown variables that may be more accurate than those based on a single measurement. In this example, the Kalman filter may be a standard Kalman filter with constant velocity motion and linear observation model. In some examples, a threshold for the Mahalanobis distance may be a 95 percent confidence interval computed from the inverse .chi..sup.2 distribution.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari and Fujitsu and incorporate the teachings of Jiang to track the pole-shaped object using a Page 15 of 20Attorney Ref. No. 710714US1standard Kalman filter with constant velocity motion and a linear observation model. Doing so allows for more accurate and more available representation of the objects around the vehicle. 

Regarding claim 18 as best understood, Englard in view of Nahari, Fujitsu, and Jiang discloses a system that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Englard fails to explicitly disclose a system tracking the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object.
However, Fujitsu teaches the method of claim 17, wherein the tracking of the pole-shaped object is performed based on a comparison between the tracked and predicted positions of the pole-shaped object (see at least [¶ 0055] FIG. 4 is a flow chart showing an outline of the continuity determination process. The flow chart shown in FIG. 4 is executed on each of a previous processing result of the filter process portion 44 e and a target subjected to a previous extrapolation process.)
Thus, Englard in view of Nahari, Fujitsu, and Jiang discloses a method that incorporates a LIDAR device for detecting pole-shaped objects around a vehicle while filtering some data, and presenting the user with a representative image of the tracked object, while filtering the data and removing points representing ground surface reflections. Fujitsu teaches a method for tracking the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Englard in view of Nahari, Fujitsu, and Jiang and incorporate the further teachings of Fujitsu to track the pole-shaped object based on a comparison between the tracked and predicted positions of the pole-shaped object. Doing so allows for more accurate and more available representation of the objects around the vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668